           Case 1:21-cv-01748-MLB Document 1 Filed 04/28/21 Page 1 of 15




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

TALENTQUEST, LLC,

               Plaintiff,
                                               No.
      v.
                                               JURY TRIAL DEMANDED
IMMERSIVE HEALTHCARE
TECHNOLOGIES, INC.,

               Defendant.


                                    COMPLAINT
      Plaintiff, TalentQuest, LLC (“Plaintiff” or “TalentQuest”), through its

attorneys, hereby demands a jury trial and complains of Defendant Immersive

Healthcare Technologies, Inc. (“Defendant” or “IHCT”), as follows:

                            NATURE OF THE ACTION
      1.       This is an action for breach on open account, breach of contract, unjust

enrichment, promissory estoppel, and attorneys’ fees and expenses.

                                      PARTIES
      2.       Plaintiff TalentQuest is a Georgia limited liability company with a

principal place of business at 1360 Peachtree Street NE, Suite 200, Atlanta, GA

30309. The members of TalentQuest are Corporate Psychology Resources (a

                                           1
           Case 1:21-cv-01748-MLB Document 1 Filed 04/28/21 Page 2 of 15




Georgia S corporation), and individuals, Mahim Mishra, Rachel Finglass, Niranjan

Nimkar, and Brent Miller (all Georgia residents), Frank Merritt (a Florida resident),

and Pramod Chandran (a resident of India).

      3.       Upon information and belief, Defendant IHCT is a Louisiana

corporation with a principal place of business at 15121 LeMoyne Boulevard, Biloxi,

MS 39532. IHCT may be served with process by serving its Chief Executive

Officer (“CEO”), Dr. William Thallemer.

                          JURISDICTION AND VENUE
      4.       This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1332 as this matter is between citizens of different states and

as the amount in controversy exceeds $75,000.00.

      5.       This Court has personal jurisdiction over Defendant because IHCT

transacts business in this state and has purposefully availed itself of the privilege of

conducting activities in the state; TalentQuest’s claims have arisen out of IHCT’s

activities directed at this state; the exercise of personal jurisdiction over IHCT is

constitutionally reasonable; and the exercise of jurisdiction is in accordance with

traditional notions of fair play and substantial justice.

      6.       Venue is proper in this District under 28 U.S.C. § 1391(b)(2), (c)(2),

and (d).
                                            2
        Case 1:21-cv-01748-MLB Document 1 Filed 04/28/21 Page 3 of 15




                          FACTUAL BACKGROUND
      7.    TalentQuest provides HR-related software and consulting as well as

bespoke and generic learning content.

      8.    IHCT is a client of TalentQuest’s bespoke learning content.

      9.    IHCT’s CEO, Dr. Thallemer, is a former employee of TalentQuest.

      10.   When employed by TalentQuest, Dr. Thallemer had been selling

TalentQuest products and services to IHCT.

      11.   After Dr. Thallemer left TalentQuest and took the CEO role full time at

IHCT, IHCT continued as a TalentQuest customer.

      12.   At that time, IHCT was funded by Jeffrey Rollins of Mississippi, an

entrepreneur in the pharmaceutical business.

      13.   TalentQuest produced virtual reality and 3D training on the DaVinci

robotic surgery system, which was produced and paid for by IHCT.

      14.   IHCT has marketed the DaVinci robotic surgery system to military

hospitals, among other healthcare providers.

      15.   In connection with the work TalentQuest was performing for IHCT,

IHCT executed several Statements of Work (“SOWs”) which set forth, among other

things, the scope of TalentQuest’s products and services and the price IHCT agreed

to pay for same. The SOWs include the following:
                                      3
        Case 1:21-cv-01748-MLB Document 1 Filed 04/28/21 Page 4 of 15




    A January 31, 2020, “TALENTQUEST STATEMENT OF WORK” signed

      by Mr. Rollins as CIO or Chief Information Officer of IHCT.

    An August 8, 2020, “SOW for creation of tracking on VR and course delivery

      portal” signed by Dr. Thallemer on August 17, 2020.

    An August 8, 2020, “TALENTQUEST STATEMENT OF WORK” signed by

      Dr. Thallemer.

    An August 19, 2020, “SOW for incorporating virtual reality changes for

      Sterilization” signed by Dr. Thallemer.

    An August 19, 2020, “SOW for converting Sterilization and DaVinci VR

      modules to 360 videos” signed by Dr. Thallemer.

      16.    On September 8, 2020, Dr. Thallemer also signed a “CHANGE

REQUEST FORM” dated September 4, 2020.

      17.    SOWs agreed to by IHCT included the following provision entitled

“PAYMENT TERMS”: “All fees will be due and payable within thirty (30) days of

receipt of invoice. TalentQuest may assess Client a late fee of 1½% per month (not

to exceed the maximum allowed under state law) on all sums not paid when

due. Client agrees to pay any and all costs incurred in the collection of charges due

and payable, including reasonable attorneys’ fees, whether or not a suit or

                                         4
        Case 1:21-cv-01748-MLB Document 1 Filed 04/28/21 Page 5 of 15




proceeding is instituted. TalentQuest, at its option, may suspend any services

provided hereunder, in whole or in part, if TalentQuest does not receive any amount

due and owing under this Agreement within thirty (30) days after the due date.”

      18.   TalentQuest was working on sterilization training software for the

DaVinci system when, according to news reports, Mr. Rollins was indicted for

healthcare fraud.

      19.   Also according to news reports, Mr. Rollins subsequently pled guilty to

conspiracy to commit healthcare fraud and has been sentenced to serve 84 months in

prison and to pay money in restitution.

      20.   Once Mr. Rollins was indicted, IHCT stopped paying almost all of

TalentQuest’s outstanding invoices.

      21.   Attached as Exhibit A are copies of the TalentQuest invoices that

remain partially or fully unpaid by IHCT.

      22.   IHCT paid only $7,500.00 of the total amount of $17,500.00 owed on

Invoice no. 021924, meaning that IHCT has owed TalentQuest $10,000.00 on that

invoice since its due date, June 28, 2020. IHCT has made no payments toward

Invoices no. 022227 ($21,200.00 owed since September 28, 2020), no. 022228

($20,105.58 owed since September 28, 2020), no. 022327 ($6,000.00 owed since


                                          5
        Case 1:21-cv-01748-MLB Document 1 Filed 04/28/21 Page 6 of 15




November 1, 2020), no. 022331 ($20,105.00 owed since November 1, 2020), no.

022448 ($20,716.00 owed since December 4, 2020), and no. 022449 ($15,231.50

owed since December 4, 2020).

      23.    TalentQuest has repeatedly reached out to IHCT about the unpaid

invoices and requested payment.

      24.    On behalf of IHCT, Dr. Thallemer repeatedly acknowledged the debt

owed to TalentQuest and promised payment in full, both orally and in writing.

Attached as Exhibit B are redacted copies of emails from Dr. Thallemer in which he

promised payment.

      25.    For example, Exhibit B includes a December 2, 2020, email from Dr.

Thallemer to Frank Merritt and Mahim Mishra of TalentQuest in which Dr.

Thallemer states, in pertinent part: “Apologize for the delay.... The investor was on

vacation last week so we are waiting for him to deposit into our account and we will

immediately deposit into [TalentQuest]. I have a backup plan if this doesn’t

materialize fast enough. Again, thanks for your patience and there is no way we are

leaving you on the hook.”

      26.    Exhibit B also includes a February 9, 2021, email from Dr. Thallemer

to Mr. Mishra and Kirk LaCour in which Dr. Thallemer states: “I wanted to share


                                         6
        Case 1:21-cv-01748-MLB Document 1 Filed 04/28/21 Page 7 of 15




our payment plan for being accountable for our obligation for work completed by

your team. We sold our first account this month and the monies will go directly to

you. We should be able to complete our obligation within 4-6 months. As we

complete each sale, we will assign those funds to cover our account…. Thank you

for your patience and understanding during these challenging times. I will notify you

as soon as we receive payments. Thank you again for all your help!”

      27.    Exhibit B also includes a March 5, 2021, email from Dr. Thallemer to

Mr. Mishra in which Dr. Thallemer states: “In response to your recent request for

verification of complete payment and the mechanisms for ensuring the retirement of

the debt, here is the plan….       We are motivated to get up-to-date with our

receivables so that we can make more sales…. We have every intention of paying

in full for the products we have received. Thank you for your patience and

understanding and as soon as a sale completes, we will be remitting payment to

[TalentQuest].”

      28.    Despite the many promises of payment from Dr. Thallemer,

TalentQuest received no payment from IHCT on any of the overdue invoices.

      29.    Thus, on March 19, 2021, counsel for TalentQuest sent IHCT and Dr.

Thallemer by electronic mail and U.S. mail a demand for payment in full of the


                                         7
        Case 1:21-cv-01748-MLB Document 1 Filed 04/28/21 Page 8 of 15




money owed to TalentQuest, including late fees, by March 31, 2021. The letter

furthermore informed IHCT that TalentQuest would not pursue recovery of its

attorneys’ fees under the SOWs if IHCT made payment in full by the deadline. A

copy of that letter is attached as Exhibit C.

      30.    Despite TalentQuest’s demand, IHCT did not make any payments to

TalentQuest on or before March 31, 2021.

      31.    However, Dr. Thallemer continued to relay to TalentQuest promises to

pay the long overdue amounts.

      32.    Exhibit D is a series of text messages from Dr. Thallemer to Mr. Mishra

between November 6, 2020, and April 19, 2021, in which Dr. Thallemer states,

among other things, “… still looks like payment before the end of the month”; “Kirk

is sending the paperwork to the investor Monday and we should have a check to you

within a couple of days of that…”; “…paperwork went out yesterday and we should

receive the money Wednesday so we can flip around to you by Friday”; “I will

connect with you as soon as it hits our account to let you know that it is coming to

your account”; “[c]an you send me the wiring instructions please?”; “signed

paperwork went through this am and their money transfer … will happen later this

afternoon and then Kirk will transfer to your account…I will keep you in the loop as


                                           8
           Case 1:21-cv-01748-MLB Document 1 Filed 04/28/21 Page 9 of 15




it happens”; “they didn’t transfer the money Friday due to some issue but will [do]

today…I will ask Kirk to reach out once it has hit our account…we are still good.”

       33.     At the time of the filing of this Complaint, IHCT still has failed to pay

any portion of the outstanding amount owed to TalentQuest, much less the amount

in full.

                                  COUNT I
                          BREACH ON OPEN ACCOUNT

       34.     TalentQuest incorporates by reference and realleges all the foregoing

paragraphs of this Complaint as if fully set forth herein.

       35.     Through its default and by failing to pay the amounts due on the

account, Defendant IHCT has breached its obligations to TalentQuest.

       36.     TalentQuest has been damaged by IHCT’s breach in the liquidated

principal amount of $113,358.08, plus accrued and unpaid late fees/interest of

$10,679.89 as of April 28, 2021, pursuant to the terms of the SOWs and O.C.G.A. §

7-4-16, with pre-judgment interest continuing to accrue on the outstanding principal

balance per the terms of the SOWs and O.C.G.A. § 7-4-161, and with post-judgment

interest to run in accordance with applicable law.


1
 As an example, the per diem rate for the overdue amount owed on Invoice no.
021924 is $10,000.00 x 0.18 = $1,800.00/365 = $4.93 per diem. Applying this per

                                            9
        Case 1:21-cv-01748-MLB Document 1 Filed 04/28/21 Page 10 of 15




      37.    As a result of Defendant IHCT’s default, Plaintiff TalentQuest is

entitled to the entry of judgment against IHCT in an amount equal to the

indebtedness as of the date of entry of judgment, plus all attorneys’ fees and other

costs of this Action and post-judgment interest.

                                 COUNT II
                            BREACH OF CONTRACT

      38.    TalentQuest incorporates by reference and realleges all the foregoing

paragraphs of this Complaint as if fully set forth herein.

      39.    In the alternative, IHCT has breached agreements with TalentQuest by

failing to pay for products and services provided to IHCT by TalentQuest pursuant

to the terms of the agreed-upon SOWs.

      40.    TalentQuest has been damaged by IHCT’s breach in the amount of

$124,037.97, plus future late fees/pre-judgment interest, post-judgment interest, and

attorneys’ fees and other costs of this Action.

                                  COUNT III
                             UNJUST ENRICHMENT

      41.    TalentQuest incorporates by reference and realleges all the foregoing

paragraphs of this Complaint as if fully set forth herein.

diem rate to the 304 days between June 28, 2020 (the due date) and April 28, 2021,
inclusive, yields $1,498.72 [$4.93 x 304].

                                          10
        Case 1:21-cv-01748-MLB Document 1 Filed 04/28/21 Page 11 of 15




      42.    In the alternative, TalentQuest has provided valuable products and

services to IHCT, for which IHCT has not paid and from which IHCT has benefited

unjustly.

      43.    IHCT been unjustly enriched and owes TalentQuest $124,037.97, plus

future pre-judgment interest, post-judgment interest, and attorneys’ fees and other

costs of this Action.

                                COUNT IV
                           PROMISSORY ESTOPPEL

      44.    TalentQuest incorporates by reference and realleges all the foregoing

paragraphs of this Complaint as if fully set forth herein.

      45.    In the alternative, IHCT has repeatedly made promises to TalentQuest

to pay it for the value of the products and services TalentQuest has provided to

IHCT.

      46.    TalentQuest has justifiably relied on those promises, to its detriment.

      47.    IHCT has failed to pay TalentQuest the money as promised.

      48.    IHCT owes TalentQuest $124,037.97, plus future pre-judgment

interest, post-judgment interest, and attorneys’ fees and other costs of this Action.




                                          11
        Case 1:21-cv-01748-MLB Document 1 Filed 04/28/21 Page 12 of 15




                           COUNT V
         ATTORNEYS’ FEES AND EXPENSES (O.C.G.A. § 13-1-11)

      49.    TalentQuest incorporates by reference and realleges all the foregoing

paragraphs of this Complaint as if fully set forth herein.

      50.    TalentQuest gave notice to IHCT of TalentQuest’s intent to seek to

enforce the attorneys’ fees provision of the SOWs if IHCT did not pay the total

amount owed to TalentQuest.

      51.    IHCT has failed to pay TalentQuest any amount on the unpaid invoices,

much less the total amount owed.

      52.    TalentQuest is therefore entitled to recover its attorneys’ fees and

expenses under O.C.G.A. § 13-1-11, in an amount to be proven at trial.

                          COUNT VI
         ATTORNEYS’ FEES AND EXPENSES (O.C.G.A. § 13-6-11)

      53.    TalentQuest incorporates by reference and realleges all the foregoing

paragraphs of this Complaint as if fully set forth herein.

      54.    IHCT has acknowledged receipt and value of the products and services

provided to it by TalentQuest but thus far has refused to make payment to satisfy the

open account, while acknowledging that it owes the amount claimed.

      55.    IHCT has thus acted in bad faith, been stubbornly litigious, and caused


                                          12
        Case 1:21-cv-01748-MLB Document 1 Filed 04/28/21 Page 13 of 15




TalentQuest unnecessary trouble and expense.

      56.    TalentQuest is therefore entitled to recover its attorneys’ fees and

expenses under O.C.G.A. § 13-6-11, in an amount to be proven at trial.

                                 JURY DEMAND
      TalentQuest hereby requests a trial by jury on all issues so triable pursuant to

Rule 38 of the Federal Rules of Civil Procedure.

                             PRAYER FOR RELIEF
      WHEREFORE, TalentQuest respectfully requests that the Court find in its

favor and against Defendant, IHCT, and that the Court grant TalentQuest the

following relief:

      (a)    An adjudication that Defendant IHCT has committed a breach on open

             accounts and/or has breached its agreements with TalentQuest, and is

             liable to TalentQuest;

      (b)    In the alternative, an adjudication that IHCT has been unjustly enriched

             and/or is liable to TalentQuest under the doctrine of promissory

             estoppel;

      (c)    An award of damages sufficient to compensate TalentQuest for

             Defendant’s actions, in the current amount of $124,037.97, including

             $113,358.08 principal and $10,679.89 in late fees or pre-judgment
                                         13
       Case 1:21-cv-01748-MLB Document 1 Filed 04/28/21 Page 14 of 15




            interest, plus future late fees or pre-judgment interest;

      (d)   An award of attorneys’ fees and costs under O.C.G.A. §§ 13-1-11 and

            13-6-11, plus future attorneys’ fees and costs;

      (e)   An award of post-judgment interest to TalentQuest; and

      (f)   Such other and further relief as the Court may deem just and proper

            under the circumstances.



Dated: April 28, 2021.                 Respectfully submitted,


                                       /s/ Todd E. Jones
                                       Todd E. Jones
                                       Georgia Bar No. 403925
                                       tjones@taylorenglish.com
                                       Ilene W. Berman
                                       Georgia Bar No. 054930
                                       iberman@taylorenglish.com

                                       TAYLOR ENGLISH DUMA, LLP
                                       1600 Parkwood Circle, Suite 200
                                       Atlanta, GA 30339
                                       Phone: (770) 434-6868
                                       Facsimile: (770) 434-7376

                                       Attorneys for TalentQuest, LLC




                                         14
       Case 1:21-cv-01748-MLB Document 1 Filed 04/28/21 Page 15 of 15




                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1D, counsel certifies that the foregoing was prepared

in Times New Roman, 14 point font, in compliance with Local Rule 5.1C.



                                      /s/ Todd E. Jones
                                      Todd E. Jones
                                      Georgia Bar No. 403925
                                      tjones@taylorenglish.com

                                      Attorney for TalentQuest, LLC




                                        15
